Citation Nr: 0023605	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-09 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE


Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $1,088.00.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and J.H.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to July 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's claim of entitlement to a waiver of recovery of an 
overpayment of VA pension benefits. 

In February 1999, a personal hearing was held at the RO.  A 
transcript of that hearing is of record. 


FINDINGS OF FACT

1.  The veteran bears some fault with respect to creation of 
the overpayment in the amount of $1,088.00 by virtue of his 
failure to promptly notify the RO of income received by his 
spouse from the Social Security Administration.

2.  Recovery of the amount of the indebtedness, $1088.00, 
would result in undue hardship to the veteran.


CONCLUSION OF LAW

Recovery of the overpayment of improved pension benefits in 
the amount of $1,088.00, plus accrued interest, would be 
against equity and good conscience, and recovery of that 
amount by the Government is waived.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking waiver of an overpayment of VA pension 
benefits in the amount of $1,088.00.

In the interest of clarity, the Board will first discuss the 
pertinent law and regulations. The Board then review the 
factual background underlying the veteran's claim.  The Board 
will then analyze the issue on appeal and render a decision.

Applicable Law and Regulations

Non service-connected pension

Under applicable law, a veteran who served in the active 
military service for 90 days or more during a period of war, 
who is permanently and totally disabled from non service-
connected disability not the result of the veteran's own 
willful misconduct, is entitled to pension payable at the 
rate established by law, reduced by the veteran's annual 
income and, if the veteran is married and living with his 
spouse, the annual income of the spouse.  38 U.S.C.A. § 
1521(a), (c), and (j) (West 1991); 38 C.F.R. § 3.252(b) and 
(c) (1999).

For pension purposes, payments of any kind from any source 
will be counted as income during the 12 month annualization 
period in which received, unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272 (1999).  Unless otherwise 
provided, expenses deductible under this section are 
deductible only during the 12-month annualization period in 
which they were paid.  38 C.F.R. § 3.272 (1999).

Within the provisions of the following paragraphs, there will 
be excluded from the amount of an individual's annual income 
any unreimbursed amounts which have been paid within the 12-
month annualization period for medical expenses regardless of 
when the indebtedness was incurred.  An estimate based on a 
clear and reasonable expectation that unusual medical 
expenditure will be realized may be accepted for the purpose 
of authorizing prospective payments of benefits subject to 
necessary adjustment in the award upon receipt of an amended 
estimate, or after the end of the 12-month annualization 
period upon receipt of an eligibility verification report. 38 
C.F.R. § 3.272(g) (1999).

A person who is receiving pension benefits is required to 
report to the VA in writing any material change or expected 
change in his or his income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506 
(West 1991); 38 C.F.R. §§ 3.277, 3.660 (1999).  Overpayments 
created by the retroactive discontinuance of pension benefits 
will be subject to recovery unless waived.  38 C.F.R. § 
3.660(a)(3) (1999).

Waiver of indebtedness

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.963(a).  If 
there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965 
(1999).

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government. It is intended to 
achieve a result that is fair. 38 C.F.R. § 1.965(a) (1999).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be all 
inclusive consist of: (1) the fault of the debtor; (2) 
balancing of faults between the debtor and the VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the veteran; (5) the unjust 
enrichment of the veteran; and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).  Each of the six elements must be addressed.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Factual Background

The veteran applied for non service-connected pension 
benefits in September 1987, at which time he indicated that 
he had last worked in August 1985.  In December 1987, 
evidence from the Social Security Administration showed that 
the gross amount of the veteran's monthly Social Security 
benefits was $519.00 effective from December 1986.  

In May 1988, the veteran was advised by the RO that a 
disability pension was awarded.  He was notified that 
benefits for his spouse were included.  The RO explained that 
the rate of his VA pension was directly related to his family 
income and that the pension rate must be reduced whenever 
income from another source was received.  He was advised that 
VA must be notified promptly of income and dependency changes 
and that the failure to do so could result in an overpayment 
on the account.  

The veteran filed a report in May 1989 in which the only 
source of income was listed as his social security benefits.  
In income verification reports filed in April 1990, April 
1991, May 1992, May 1993 he listed his only income as social 
security benefits and his spouse's only income as SSI.  In a 
May 1994 report, the veteran listed his only income as social 
security benefits and did not list the receipt any income for 
his spouse.  A report of contact dated in November 1996 
indicated that it had been verified that the veteran's spouse 
was not receiving Social Security benefits.   

In October 1996, the RO received correspondence indicating 
that the veteran had been transferred to a nursing home and 
that the VAMC would be covering the expenses of nursing home 
care from October 28, 1996 to December 26, 1996.  Financial 
information was also provided which showed that the veteran 
was in receipt of Social Security benefits in the amount of 
$716.00 and that his wife was in receipt of Social Security 
benefits in the amount of $408.00.  

In correspondence from the RO dated in November 1996, the 
veteran was notified that his VA pension had been amended and 
that starting November 1, 1996, his monthly rate would 
include an aid and attendance allowance because he was in a 
nursing home.  He was advised that any change in this status 
must be reported to VA immediately.  In correspondence from 
the RO dated in March 1997, the veteran was notified that his 
payments were being reduced effective April 1, 1997 based on 
evidence which showed that he was discharged from a nursing 
home on December 10, 1996.

In September 1998, the RO notified the veteran of a proposal 
to stop payments effective from November 1, 1996 due to 
evidence showing that his family income or net worth had 
changed.  He was advised that the evidence supporting the 
proposed termination consisted of Social Security 
Administration payment data showing gross monthly awards of: 
$716.50 for the veteran and $432.00 for his spouse, effective 
from November 1, 1996; $736.80 for the veteran and $445.00 
for his spouse, effective from December 1, 1996; and $751.80 
for the veteran and $454.00 for his spouse, effective from 
December 1, 1997.  He was advised that if those rates were 
incorrect he could submit evidence to that effect.

In a report received in January 1999, the veteran listed his 
only income as social security benefits in the amount of 
$752.80 for him and $445.00 for his spouse.  

In January 1999, the veteran was notified of a debt in the 
amount of $5,741.00.  That same month he applied for a waiver 
of the debt.

A financial status report (FSR) was submitted in January 
1999.  He indicated that he and his spouse were not employed 
and had no dependents.  The total monthly net income was 
listed as $1,197.80 consisting only of Social Security 
benefits in the amount of $752.80 for the veteran and $445.00 
for his spouse.  Total monthly expenses were listed as 
$810.00, including $200.00 for rent; $300.00 for food; 
$210.00 for utilities and heat; and $100.00 for other living 
expenses including insurance and telephone.  The veteran 
noted that car payments would also have to be made when one 
was purchased.  The assets were listed as a 1980 Pontiac 
which did not run; $90.00 cash in bank; $20.00 cash on hand; 
and a 1976 mobile home valued at approximately $2,000.00.  
There were no installment debts listed as past due.  The 
difference between the combined monthly net income and 
expenses was $387.00.  The veteran indicated that he could 
not pay any monthly amount in satisfaction of the debt to the 
VA.  

In a February 1999 decision, the Committee denied the request 
for a waiver of the charged indebtedness in the amount of 
$5,741.00 plus interest.  The Committee determined that the 
veteran was free from fraud, misrepresentation or bad faith.  
The decision explained that the veteran had some fault in the 
creation of the debt because he failed to report when his 
spouse began receiving Social Security benefits.  The 
Committee determined that the veteran and his spouse had 
adequate monthly income to cover necessary living expenses 
and other financial obligation and that collection of the 
amount owed to the government when paid over a period of five 
years would not result in undue hardship.  

A second FSR was submitted in February 1999.  Therein the 
veteran indicated that he and his spouse were not employed 
and had no dependents.  The total monthly net income was 
listed as $1,197.80 consisting only of Social Security 
benefits in the amount of $752.80 for the veteran and $445.00 
for his spouse.  Total monthly expenses were listed as 
$1005.00, including $200.00 for rent; $325.00 for food; 
$220.00 for utilities and heat; and $260.00 for other living 
expenses including $50.00 for auto expenses, $40.00 for 
telephone, $60.00 for clothing, and $110.00 for miscellaneous 
expenses.  The assets were listed as a 1980 Pontiac; $290.00 
cash in bank; $10.00 cash on hand; and a 1976 mobile home 
valued at approximately $2,000.00.  An installment debt of 
$2000.00 was also listed.  The difference between the 
combined monthly net income and expenses was $192.00.  

The veteran and his sister-in-law presented testimony at a 
hearing held at the RO before the Committee in February 1999.  
The veteran testified that he did not know he was supposed to 
report his wife's Social Security benefit payments.  His 
sister-in-law testified that the veteran does not read his 
mail and indicated that he could not see well.  She also 
testified that the veteran's spouse was in the hospital and 
on oxygen.  

Based on statements an/or findings made off the record during 
the February 1999 hearing, the amount of the debt was reduced 
to $1088.00.  The reduction was based on an award action to 
count Social Security for the veteran's spouse effective from 
December 1, 1997, instead of November 1, 1996.

In a March 1999 decision, the Committee denied the request 
for a waiver of the charged indebtedness in the amount of 
$1,088.00 plus interest.  The Committee determined that the 
veteran was free from fraud, misrepresentation or bad faith.  
The decision explained that the veteran had some fault in the 
creation of the debt because he failed to report when his 
spouse began receiving Social Security benefits.  The 
Committee determined that the veteran and his spouse had 
adequate monthly income to cover necessary living expenses 
and other financial obligation and that collection of the 
amount owed to the government when paid over a period of five 
years would not result in undue hardship.

A report of contact shows that the veteran's spouse died in 
March 1999.

Analysis

The veteran has argued that a waiver of recovery of 
overpayment of VA pension benefits the debt in the amount of 
$1088.00 is warranted.  He stated that when his wife began 
receiving Social Security payments, she was told that she did 
not have to do anything or notify anyone.  He has also 
explained that since he was not able to see well enough to 
read, he did not realize that VA had to be notified.  It has 
also been requested that circumstances including the 
veteran's limited income, physical condition, and recent 
burial expenses on account of the death of his spouse in 
March 1999, be taken into account.  

Creation of the Debt

When a veteran raises the issue of the validity of the debt 
as a part of the waiver application, the waiver application 
cannot be adjudicated without first deciding the veteran's 
challenge to the lawfulness of the debt asserted against him.  
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  The 
veteran does not contend, and the record does not show, that 
the debt in this case was not validly incurred.  Further, it 
appears from the record that the veteran was properly 
notified of the overpayment and that all due process 
considerations were duly complied with by VA. As noted in the 
Introduction, the veteran was accorded the opportunity of 
presenting his case at personal hearing.  The Board finds 
that the veteran's indebtedness was properly established and 
that this question need not be addressed further.  See 
Schaper, 1 Vet. App. at 437.

Fraud, Misrepresentation, or Bad Faith

As noted above, waiver of repayment of an indebtedness is 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
38 U.S.C.A. § 5302(c) (West 1991).  In order to determine 
whether waiver may be granted, it is first necessary to 
examine the question of whether the overpayment was created 
as a result of fraud, misrepresentation, or bad faith on the 
part of the claimant.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994), citing 38 C.F.R. § 1.965.

A finding that an appellant committed fraud, 
misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
grant of a waiver of recovery of the overpayment.  See 38 
U.S.C.A. § 5302(c); see also Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  This parallels the "clean hands" doctrine 
familiar in equity cases: only if an appellant is free from 
all taint of fraud in connection with his claim for benefits 
may waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555, 556 
(1992).

Under the law as it currently stands, "bad faith" is defined 
as "unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense.  A debtor's conduct in 
connection with a debt arising from participation in VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b) (1997); Richards v. 
Brown, 9 Vet. App. 255, 257 (1996).

The RO has determined that the veteran did not demonstrate 
fraud, misrepresentation or bad faith in connection with this 
matter.  There is no evidence whatsoever that the veteran 
sought any unfair advantage or made any statements calculated 
to deceive VA.  The Board has no reason to disagree with the 
RO's assessment.  In short, the Board believes that the 
veteran's action did not represent a willful intent to 
deceive or defraud, but rather at worst represented 
inadvertence or mistake on his part.  Therefore, the Board 
finds that there was no showing of fraud, misrepresentation, 
or bad faith shown on the part of the veteran in conjunction 
with the creation of an overpayment that has been assessed 
against him.

Having found that there is no indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran, the Board will turn to the question of 
whether recovery of the indebtedness would be against equity 
and good conscience. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a) 
(1999).

 Considerations of Equity and Good Conscience

The first element to consider is "fault of the debtor", which 
is defined as "[w]here actions of the debtor contribute to 
creation of the debt."  38 C.F.R. § 1.965(a)(1). The second 
element is "balancing of faults", which requires a weighing 
of the fault of the debtor against the fault of VA.  38 
C.F.R. § 1.965(a)(2).  

As discussed above, the veteran was advised on many occasions 
of his responsibility to promptly report any changes in 
income to include his spouse's income since benefits were 
also being paid on her behalf.  Moreover, the report forms 
which the veteran filled out on an annual basis did include a 
line for reporting Social Security payments made on behalf of 
both he and his spouse and he was reporting his own social 
security income.  

The evidence in this case suggests that circumstances such as 
the veteran's poor health may have been a factor in his 
failure to promptly report a change in income.  
The veteran is presently 76 years of age.  It appears from 
the arguments submitted by and on behalf of the veteran that 
he was unaware of the necessity of reporting the amount of 
his spouse's monthly Social Security payments.  The record 
reflects that during the period in question, from 
approximately 1996 to 1997, both the veteran is both and his 
wife were in ill health.  The evidence also indicates that 
the veteran had trouble seeing.  

The Board also notes that the record includes a November 1996 
report of contact which indicated that the RO had contacted 
the Social Security Administration in order to ascertain 
whether the veteran's spouse was receiving Social Security 
benefits, and was told that she was not.  Thus, it is not 
unreasonable to conclude that the veteran may have himself 
been confused by information he was receiving from SSA.  

With respect to balancing of faults, as noted above there was 
perhaps some minimal fault on the part of the veteran.  The 
Board can identify no fault on the part of VA. 

Another third element to be considered is "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basis necessities."  38 C.F.R. § 1.965(a)(3).  In a 
February 1999, Financial Status Report, total monthly net 
income for the veteran and his spouse was listed as 
$1,197.80, consisting only of Social Security benefits in the 
amount of $752.80 for the veteran and $445.00 for his spouse.  
Total monthly expenses were listed as $1005.00, which did not 
include an installment debt which was under argument.  
However, the death of the veteran's spouse in March 1999 must 
also be taken into consideration.  The veteran's only income 
now consists of his Social Security benefits in the amount of 
$752.80 a month.  A review of the veteran's expenses suggests 
that despite the death of his spouse, his monthly expenses, 
which were listed as totaling $1005.00 in the February 1999 
FSR, have not been significantly reduced.  Expenses such as 
rent, utilities and heat, auto expenses and installment debt 
can reasonably be expected to continue in the same amount as 
was listed on his February 1999 FSR, although expenditures 
such as food may be reduced.  In addition, the Board must 
consider the fact that the veteran incurred additional 
expenses in conjunction with the burial of his spouse, which 
were not accounted for on his January and February 1999 
financial status reports.  

Having considered the veteran's overall financial situation, 
it appears that the basic necessities of life would barely be 
covered solely by the veteran's listed income, if he was able 
to fully cover those expenses at all.  Because of the 
veteran's very limited monthly resources, were VA to demand 
full recovery of the debt, this could interfere with the his 
ability to provide for life's basic necessities, creating 
undue hardship. 

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4). The veteran was in 
receipt of non service-connected pension benefits.  Pension 
is a needs-based program intended to assure that wartime 
veterans who are permanently and totally disabled from non 
service-connected disability do not have less than the 
maximum annual pension rate on which to live.  In light of 
the veteran's limited resources and the recent death of his 
spouse, the Board believes that in this situation to expect 
repayment of the debt would potentially defeat the purpose 
for which the benefits were intended.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  In this 
case, the veteran did unfairly gain $1,044.00 and technically 
this constitutes unjust enrichment.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation, nor 
do the facts show such.

The Board also notes in passing that the veteran was the 
recipient of the Combat Infantryman's Badge and was exposed 
to significant hardships in the European Theater of 
Operations during World War II.  He was hospitalized with 
trench foot due to prolonged exposure to cold and wet 
conditions in Belgium in January 1945.

Conclusion

A balancing of the considerations of equity and good 
conscience reflects that the veteran was at least minimally 
at fault in the creation of the debt and that unjust 
enrichment resulted.  On the other hand, considerations of 
undue hardship and the intended purpose of the benefits 
favors the veteran, particularly in light of his limited 
income.  Thus, the Board concludes that the facts of this 
case, when weighed in light of the various elements of equity 
and good conscience, are in favor of the conclusion that a 
waiver is warranted.

In the opinion of the Board, recovery of $1088.00, plus any 
interest, would be against the principles of equity and good 
conscience.  Therefore, a waiver of the overpayment in the 
amount of $1088.00, plus any accrued interest, is granted. 


ORDER

A waiver of overpayment in the amount of $1088.00, plus any 
and all accrued interest, is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

